                  Case 6:20-cv-00980-ADA Document 26 Filed 04/07/21 Page 1 of 3
                     Case 6:20-cv-00980-ADA Document 25 Filed 03/31/21 Page 1 of 2

A0441 (Rev. 12/09) Summons on Third-Party Complaml


                                    United States District Court
                                                                   for the

                                                         Western District of Texas
                                           ng and
 WSOU Investments, LLC d/b/a Brazos Licensing an
 Development

                            Plaintijf
                               V.                                            Civil Action No. 6:20-cv-00980
                         Canon Inc.
                 Defendant, Third-party plaintijf
                               V.

                        NXP USA. Inc.
                      Third-party defendant


                                        SUMMONS ON A THIRD-PARTY COMPLAINT


To:(Third-parry defendant's name and address) NXP USA, Inc. by and through its Registered Agent
                                                    Corporation Service Company
                                                    d/b/a CSC - Latvyers Incorporating Service Company
                                                    211 E. 7th Street. Suite 620
                                                    Austin, TX 76701



         A lawsuit has been filed against defendant Canon Inc.                            , who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff WSOU Investments, LLC d/b/a Brazos
                                                                                                 Licensing and Development
         Within 21 days after service of this summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(3)— you must serve on the plaintifTand on the defendant an answer to the attached complaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the defendant or
defendant's anomey, whose name and address are:
  Richard F. Martinelli
  Orrick Harrington & Sutdiffe LLP
  51 West 52nd Street. New York, NY 10019-6142

         it must also be served on the plaintiff or plaintiffs attorney, whose name and address are:
  Jonathan K. Waldrop
  Kasowitz Benson Torres, LLP,
  333 Twin Dolphine Drive, Suite 200. Redwood Shores. CA 94065
         If you fail to respond,judgment by default will be entered against you for the relief demanded in the third-party
complaint. You also must file the answer or motion with the court and serve it on any other parties.

          A copy ofthe plaintiffs complaint is also attached. You may - but are not required to- respond to it.

Date-       March3l.2021
                                                                               CLERK OF COURT



                                                                                          Signature ofClerk or Deputy Clerk
Case 6:20-cv-00980-ADA Document 26 Filed 04/07/21 Page 2 of 3
Case 6:20-cv-00980-ADA Document 26 Filed 04/07/21 Page 3 of 3
